DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 are not clear because they reference an industry standard.  Standards can change over time so this limitation is not definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-10, 13, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitko (US 2015/0298527).
Sitko discloses a method of retaining a window (36) in a vehicle to meet FMVSS no. 226 standard, as disclosed in paragraph [0004].  The window (36) is secured to an exterior surface of a vehicle body (22) using adhesive (34), as shown in Figures 1 and 5.  The method comprises the steps of adhering a flexible film laminate (138) to a visible interior surface portion (50a) of the window (36), as shown in Figure 5.  The interior surface portion (50a) is visible through the glass (36) from the vehicle exterior.  A peripheral edge of the flexible film laminate (138) is bonded to an interior surface of the vehicle body using a bonding agent (34), as shown in Figure 5.  Window support portion (30) is interior relative to the surface formed by the body panel (22) above the window (36), as shown in Figure 5.  The bond between the flexible film laminate (138) and the interior surface (30) is inherently air cured for a duration of time sufficient to pass the FMVSS No. 226 standard during testing since the bonding agent is exposed to air and will naturally cure.  In reference to claim 5, the flexible film laminate (138) is directly adhered to the visible interior surface portion (50a) of the window (36), as shown in Figure 5.  In reference to claim 8, the flexible film laminate (138) is optically transparent, as disclosed in paragraph [0028].  In reference to claims 9 and 10, the steps of preparing the window surface prior to attachment of the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sitko (US 2015/0298527) in view of Sikaflex-552 adhesive.
Sitko does not disclose the specific adhesive.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sikaflex-552 adhesive as the bonding agent of Sitko as an obvious expedient to provide a specific effective bonding agent to retain the window.  
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sitko (US 2015/0298527).
Sitko does not disclose the specific size of overlap of the bonding agent and the peripheral edge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least 0.5 inches of overlap of the peripheral edge with the bonding agent to ensure sufficient contact area between the bonding agent and the peripheral edge to provide a sufficiently strong connection.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sitko (US 2015/0298527).
Sitko does not disclose the specific size of overlap of the bonding agent and the interior surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least 0.5 inches of overlap of the interior surface with the bonding agent to ensure sufficient contact area between .
Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sitko (US 2015/0298527) in view of “How Window Security Works” document by Rachael Zimmermann.
Sitko does not disclose the specific thickness of the flexible film laminate.
Rachael Zimmermann teaches forming a flexible window film laminate with a thickness of 0.004 – 0.020 inches, as disclosed in the third paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the flexible film laminate of Sitko with a thickness of about 0.008 inches, as taught by Rachael Zimmermann, to provide sufficient thickness to prevent shards of flying glass from injuring occupants if the window breaks.  
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        March 25, 2022